Citation Nr: 1543770	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  04-38 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected psoriasis.


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to October 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board denied this appeal in a January 2010 decision which the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In May 2010, the parties filed a Joint Motion for Remand with the Court, which was granted in June 2010.  Subsequently, in May 2011, the Board remanded the claim for further development in order to comply with the Joint Motion.  Regretfully, further development is necessary prior to adjudication of this matter.

In June 2007, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a rating in excess of 10 percent for service-connected psoriasis.  Since the filing of this claim in December 2003 the Veteran has been prescribed many medications; however, to the Board, it is unclear from the record, as it currently stands, if these medications were prescribed for psoriasis or psoriatic arthritis, if these medications are corticosteroids or immunosuppressive drugs, and the durations for which any such medication was prescribed. 

Therefore, a new VA examination is necessary so that a VA examiner can examine the Veteran and review the record and provide a clear picture of these issues.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2015) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity and extent of the Veteran's psoriasis.  The examiner must review the claims folder in conjunction with the examination.  All required testing must be performed.

Here of paramount concern to the Board is the extent to which, since filing his claim in December 2003, the Veteran has been prescribed corticosteroids or immunosuppressive drugs specifically for psoriasis, as opposed to psoriatic arthritis or another condition.  Following examination and review of the claims file please, to the extent possible, provide a history of the Veteran's prescribed use of corticosteroids or immunosuppressive drugs since December 2003 in treatment of his psoriasis.  If corticosteroids or immunosuppressive drugs were prescribed for psoriasis during this period please detail the duration for which they were prescribed, estimating if necessary.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




